Title: To Benjamin Franklin from William Carmichael, 22 February 1782
From: Carmichael, William
To: Franklin, Benjamin


Dear Sir
Madrid 22d. Feby. 1782
I received with very great Satisfaction your Letter of the 23d Ulto. I am sorry that you should think it necessary to make any apology for your Silence, for I make this Sacrifice which is not a small one to the Public Service as I have been constrained to make others. I feel all the force of what you say with respect to our pecuniary Situation, but present evils affect us more strongly than distant ones: I have taken great pains to establish an opinion of our Credit here & have succeeded tolerably well; The non payment of the Bills Accepted will utterly destroy this, which must be the case if France does not once more & I hope for the last time here, Step in to our releif. It is easy to find Pretexts for not accepting bills, but Difficult to colour the refusal to pay those Already accepted— The Court positively denies us any further aid & has with difficulty consented to pay a balance of 25000 Dollars, which diminishes thus much the Sum of 30000 £s Sterlg that Mr Jay applied to you for— I hope France will not suffer us to lose our Credit entirely here for this Sum, great part of which becomes due the middle of next month; If the Ct de Montmorin was authorized to promise the repayment of it, I am persuaded we Could have the advances made for us here similar to those made by the Marquis De Yranda, who appeared disposed to advance money for us on condition of being reimbursed by Mr Grand. I know that you will do all you can for Mr Jay, but I feel so sensibly the disgrace which is like to arrive to our National Credit here, that I cannot help unburthening Myself to you. I have agreable to your permission taken the Liberty of Drawing on you for a Quarters Salary. Hitherto I have received it from Mr Jay & consequently have had no acct open with you, The 29th of next month I shall have still 6 months salary to receive and when I tell you that I have been obliged to take Apartments & to furnish them that I am constrained to take Lodgings at all the Sities & to have my own Table you will not be surprized that I should need the payment of my Salary regularly. I have written to Congress repeatedly on the Subject, but have never received any Answer to this Part of my Letters— I sent you by a Mr Traverse some little peices published here, it does not appear that you have received them. He is to be heard of at the Marquis de Ossuns. I presented your respects to the Ct de Campones [Campomanes] who [sends] his in return & seemed much pleased by your mention of him. I hope Mr Barclay will give you leisure to make some politico-œconomical Reflections or questions to him which the perusal of his works may give rise to. The conquest of Minorca & the intended seige of Gibraltar are the Subjects of Conversations here at present. Would you Beleive it, the Spaniards reproach our generous Allies with Lenteur & mauvaise volonté in the first mentioned Affair? I dined with the Swedish Minister to day & at his Table was told that the Princess of Asturies said publicly that the Spaniards had taken Fort St Philips in sight of 4000 Spectators meaning the French Troops— The Officer who brought the Capitulation I know spoke very freely on this Subject. We think differently of French Gallantry in America, I never can think of it without thinking of the Marquis De la Fayette, will you have the goodness to tell him, that I love & admire nobody in the world so much except one that I must not mention to you altho of the same sex. I shall write you more fully by the first Courier which the Embasador dispatches; In the Mean Time I have the honor to be Your Excellencys Obliged & Most Humble Sert
Wm. Carmichael
His Excy Benjamin Franklin
 
Addressed: His Excy. / Benjamin Franklin / Passy
